Citation Nr: 0823332	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-38 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason 
of the need for regular aid and attendance of another person 
or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to August 
1945.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are cold 
injury residuals of the right foot and left foot, rated at 30 
percent disabling each.  His combined evaluation for 
compensation purposes is 60 percent.

2.  The veteran does not require the assistance of another 
person in meeting his daily needs such as dressing, food 
preparation, and keeping himself ordinarily clean, nor is he 
unable to protect himself from the hazards and dangers of his 
daily environment due to service-connected cold injury 
residuals.

3.  The veteran did not have a single service-connected 
disability rated at 100 percent disabling with additional 
service-connected disability or disabilities independently 
ratable at 60 percent, nor is he shown to be substantially 
confined to his home by reason of his service-connected cold 
injury residuals.


CONCLUSION OF LAW

The criteria for SMC by reason of the need for regular aid 
and attendance of another person or due to being housebound 
have not been met.  38 U.S.C.A. §§ 1114, 1502, 1521, 5103(a), 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.350, 
3.352 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special monthly compensation benefits are payable to a 
veteran who needs regular aid and attendance.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b)(3).  The criteria for 
establishing the need for aid and attendance is set forth in 
38 C.F.R. § 3.352(a).

Specifically, the provisions of § 3.352(a) include whether 
the veteran is unable to dress or undress himself, or to keep 
himself ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances with the aid of another; inability to feed 
himself; inability to attend to the wants of nature; or 
incapacity, physical or mental, that requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.  "Bedridden" will be a 
proper basis for the determination under this section.

For the purposes of this section, "bedridden" constitutes a 
condition which through its essential character actually 
requires that an individual remain in bed.  The fact that the 
veteran has voluntarily taken to bed or that a physician has 
prescribed bedrest for a lesser or greater portion of the day 
will not suffice.  It is only necessary that the evidence 
establish he is so helpless as to need regular aid and 
attendance not that there be a constant need.

Although the appellant need not show all of the disabling 
conditions identified in 
38 C.F.R. § 3.352(a) to establish entitlement to aid and 
attendance, the U.S. Court of Appeals for Veterans Claims has 
held that it is logical to infer there is a threshold 
requirement that "at least one of the enumerated factors be 
present."  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Special monthly compensation also is payable where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) he or she has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) he or she is 
permanently housebound by reason of service-connected 
disability or disabilities.

This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

After review of the evidence of record, the Board finds that 
entitlement to additional compensation on the basis of the 
need for aid and attendance or due to housebound status has 
not been established.

Specifically, while the Board recognizes the severity of the 
veteran's multiple disabilities and their impact upon his 
life, the criteria for granting SMC benefits are quite 
specific.  That is, the need for additional compensation must 
be due to the veteran's service-connected disabilities.

The veteran's service-connected disabilities are cold injury 
residuals of the right foot and left foot, rated at 30 
percent disabling each.  His combined evaluation for 
compensation purposes is 60 percent.

In this case, the Board acknowledges the veteran's need for 
assistance.  Specifically, in an October 2005 medical 
statement, a private physician stated that the veteran was 
unable to walk unaided, feed himself, bath and tend to other 
hygiene needs, care for the needs of nature, travel, and 
leave home without assistance.  The physician noted that even 
though the veteran was not confined to bed, he required 
nursing home care and was a current resident at a nursing 
facility.  

Under the regulations, however, the Board may consider only 
the veteran's service-connected disabilities in addressing 
whether he is entitled to special monthly compensation.  The 
veteran is only service-connected for residuals of a cold 
injury to the left and right foot.  While he has established 
that a high level of care is needed, the medical evidence 
does not establish that he requires aid and attendance by 
reason of his service-connected cold injury residuals.  

The October 2005 medical statement provided by the private 
physician attributed the veteran's inability to walk unaided 
to his nonservice-connected disabilities of severe congestive 
heart failure and moderate osteoarthritis.  Furthermore, the 
physician explained that the veteran's inability to feed 
himself was related to his moderate to severe Alzheimer 
dementia, which is also a nonservice-connected disability.  

These factors, as well as the inability to bathe, tend to 
hygiene needs, and to care for the needs of nature, have not 
been attributed to the veteran's service-connected cold 
injury residuals.  Instead, the medical evidence shows that 
his care is primarily necessitated by his various nonservice-
connected disorders, including Alzheimer dementia, 
osteoarthritis, congestive heart failure/ischemia 
cardiomyopathy, and atherosclerotic coronary artery disease.  

On the other hand, the Board notes that a July 2005 letter 
from the private physician remarked that the veteran required 
24-hour care because of significant pedal edema and skin 
breakdown/ulceration, worsened by a myocardial infarction in 
October 2004, and that his feet problems "may be, in some 
form, related to his past ischemic injury from remote frost 
bite."  

Considered in its full context, however, the physician's July 
2005 statement, that the veteran's cold injury residuals 
"may be" related to his need for 24-hour care, lacks 
probative value because it is an opinion of mere possibility 
and not probability.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (a letter from a physician indicating 
that veteran's death "may or may not" have been averted if 
medical personnel could have effectively intubated the 
veteran was held to be speculative); Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or 
may not" and was deemed speculative); Bloom v. West, 12 Vet. 
App. 185 (1999) (a physician's opinion the veteran's time as 
a prisoner of war "could have" precipitated the initial 
development of a lung condition, by itself and unsupported 
and unexplained, was "purely speculative"); and Bostain v. 
West, 11 Vet. App. 124, 128 (1998) (the Court held that a 
physician's opinion that an unspecified preexisting service-
related condition "may have" contributed to the veteran's 
death was too speculative to be new and material evidence). 

Furthermore, as stated above, a subsequent medical statement 
provided by the same private physician in October 2005 did 
not associate any residuals of the veteran's cold injury 
residuals of the feet with his inability to walk unaided.  
The physician specifically related the veteran's inability to 
walk unaided to non-service disabilities of severe congestive 
heart failure and moderate osteoarthritis.  

In view of these findings, the Board concludes that his cold 
injury residuals are not shown by the evidence to debilitate 
him to such an extent that he requires the regular aid and 
attendance of another person as specified by the criteria in 
38 C.F.R. § 3.352(a).  Accordingly, the evidence does not 
support entitlement to SMC based on the need for regular aid 
and attendance.

Next, with respect to housebound benefits, the veteran does 
not meet the threshold criteria of having a service-connected 
disability rated at 100 percent or any other additional 
service-connected disability or disabilities independently 
ratable at 60 percent.  As noted above, he is only service-
connected for right foot and left foot cold injury residuals 
at 30 percent each, for a combined rating of 60 percent. 

Furthermore, the evidence of record does not establish that 
he is permanently housebound by reason of his service-
connected cold injury residuals.  While the October 2005 
private medical statement indicated that the veteran was not 
able to travel or leave home without assistance, the medical 
evidence did not attribute these limitations to his service-
connected cold injury residuals.  Accordingly, entitlement to 
special monthly compensation on the basis of being housebound 
is not warranted.

In sum, the evidence does not support the veteran's claim for 
SMC by reason of the need for regular aid and attendance of 
another person or by reason of being housebound.  In 
conclusion, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  As the weight of the evidence is against the 
veteran's claim for entitlement to SMC, the Board is unable 
to grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  Therefore, adequate notice was 
provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the veteran submitted medical evidence from a 
private physician.  As stated above, the Board finds that the 
October 2007 private medical statement, which unequivocally 
attributed his inability to walk without assistance to 
nonservice-connected chronic heart failure and 
osteoarthritis, to be more probative than the speculative 
statements made by the physician in the July 2005 letter.  

Accordingly, the weight of the evidence demonstrates that the 
veteran's need for aid and attendance is due to nonservice-
connected disabilities.  For these reasons, the Board finds 
that the medical evidence of record is sufficient to make a 
decision on the claim, and, therefore, a remand for a VA 
examination is not warranted.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

The Board finds that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claim.  See Bernard v. Brown,
 4 Vet. App. 384 (1993).  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Hence, all necessary 
development has been accomplished, and, therefore, appellate 
review may proceed without prejudice to the veteran.  




ORDER

Special monthly compensation by reason of the need for 
regular aid and attendance of another person or by reason of 
being housebound is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


